DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,591,665. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. downlink control information).
Claim 1 of Instant Application
Claim 1 of US 9,591,665
A method performed by a terminal in a communication system, the method comprising:  
A method of a terminal in a communication system, the method comprising: 
receiving, from a base station, a system information block message including information on a first time division duplex (TDD) uplink/downlink (UL/DL) configuration;
receiving a first time division duplex (TDD) uplink/downlink (UL/DL) configuration from a base station; 
receiving, from the base station, on a physical downlink control channel (PDCCH), information associated with a second TDD UL/DL configuration;
receiving configuration information related to a second TDD UL/DL configuration from the base station;
receiving, from the base station, uplink scheduling information for the terminal after the information on the first TDD UL/DL configuration 


transmitting, if uplink scheduling information is received in a random access response message, a message corresponding to the uplink scheduling information to the base station based on the first TDD UL/DL configuration; and
transmitting, if the uplink scheduling information is received on the PDCCH, a message to the base station based on the uplink scheduling information and the second TDD UL/DL configuration.
transmitting, if uplink scheduling information is received on a physical downlink control channel (PDCCH), a message corresponding to the uplink scheduling information to the base station based on the second TDD UL/DL configuration.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,652,873. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. the data is not transmitted in a subframe which is changed from an uplink subframe).
Claim 1 of Instant Application
Claim 1 of US 10,652,873
A method performed by a terminal in a communication system, the method comprising:  
A method by a terminal in a communication system, the method comprising: 
receiving, from a base station, a system information block message including information 


receiving, from the base station, a physical downlink control channel (PDCCH) including downlink control information, the downlink control information including information related to a second TDD UL/DL configuration; 
receiving, from the base station, uplink scheduling information for the terminal after the information on the first TDD UL/DL configuration and the information associated with the second TDD UL/DL configuration are received;
receiving, from the base station, uplink scheduling information for the terminal; and 

transmitting, to the base station, data in a subframe based on the uplink scheduling information, wherein the data is not transmitted in a subframe which is changed from an uplink subframe determined based on the information on the first TDD UL/DL configuration to a downlink subframe determined based on the information related to the second TDD UL/DL configuration.
transmitting, if the uplink scheduling information is received in a random access response message, a message to the base station based on the 


transmitting based on the uplink scheduling information being received in the PDCCH, the data in the subframe determined based on the information related to the second TDD UL/DL configuration. (claim 3)


Allowable Subject Matter
Claims 1-20 would be allowable if the terminal disclaimer (for 9,591,665 and 10,652,873) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, US Pub. 2017/0331611 to Stern-Berkowitz et al. (hereinafter “Stern-Berkowitz”)) does not disclose, with respect to claim 1, transmitting, if the uplink scheduling information is received in a random access response message, a message to the base station based on the uplink scheduling information and the first TDD UL/DL configuration, and transmitting, if the uplink scheduling information is received on the PDCCH, a message to the base station based on the uplink scheduling information and the second TDD UL/DL configuration as claimed.  Rather, Stern-Berkowitz teaches receiving a first TDD UL/DL configuration (step 503 in Figure 5) and a second TDD UL/DL configuration (step 504 in Figure 5).  The same reasoning applies to claims 6, 11 and 16 mutatis mutandis.  	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US Pub. 2014/0133337) teaches using different TDD UL/DL configurations for different cell groups [0111].
Tamaki et al. (US Pub. 2013/0114472) teaches using different TDD UL/DL configurations for Pcell and Scell (Figure 6A).
Wang et al. (US Pub. 2013/0301401) teaches using different TDD UL/DL configurations for on the carriers from different bands [0033].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414